 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrederick's Foodland, Inc. d/b/a Bucyrus FoodlandNorth and Bucyrus Foodland South and RetailClerks Union Local 31 a/w United Food andCommercial Workers International Union, AFL-CIO.' Cases 8-CA-11640 and 8-RC-11169January 16, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDAL.EOn April 12, 1979, Administrative Law Judge PhilW. Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions3of the Administrative Law Judge, asmodified herein.1. The Administrative Law Judge found, and weagree, that Respondent violated the Act by variousinterrogations, threats, solicitations concerning unionactivity and the motivation for the union activity, andstatements of futility in helping the Union. Though hefound this conduct unlawful, the Administrative LawJudge did not specify which section of the Act wasviolated. We find that each instance of unlawfulconduct cited above is violative of Section 8(a)(1) ofthe Act.2. In addition to the above conduct, the Administra-tive Law Judge made several factual conclusionsregarding other conduct of Respondent, appearing tofind such conduct unlawful, but without specifically sostating. He does provide a remedy for said conduct inhis recommended Order. In order to clear up anypossible ambiguity with respect to this conduct, wemake the following findings:(a) The Administrative Law Judge found, and weagree for the reasons set forth in his Decision, that thesame week that the union organizational meeting washeld at employee Jane McClintock's house, Respon-dent solicited grievances from her, interrogated her by' The name of the Union, formerly Retail Clerks Union Local 31 a/w RetailClerks International Association, AFL-CIO, is hereby amended to reflect themerger between the Retail Clerks International Union, AFL-CIO, and theAmalgamated Meatcutters and Butcher Workmen of North America, AFL-CIO, effective June 7, 1979.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless the247 NLRB No. 38asking if she had signed a union card, solicited her towithdraw the card, and created the impression ofengaging in surveillance, as fully set forth in theAdministrative Law Judge's Decision. We find theconduct described above to be violative of Section8(a)(1) of the Act.(b) The Administrative Law Judge found, and weagree for the reasons set forth in his Decision, thatRespondent, during the hours of the election, interro-gated employee Beulah Stump as to how she voted,and asked employee Beal if he was with Respondent.We find this conduct constituted coercive interroga-tion in violation of Section 8(a)(1) of the Act.(c) The Administrative Law Judge found, and weagree for the reasons set forth in his Decision, thatRespondent conducted a poll of its employees con-cerning how they were going to vote and then revealedthe results of its poll under circumstances in whichemployees could reasonably be expected to hear theresults. We find that by the conduct described aboveRespondent violated Section 8(a)(l) of the Act.(d) The Administrative Law Judge found, and weagree for the reasons set forth by him, that Respon-dent's remark to a job applicant that "a few here ...will be leaving" was an implied threat that Respon-dent would rid itself of the union adherents after theelection. We find that this threat constitutes a viola-tion of Section 8(a)(1) of the Act.(e) The Administrative Law Judge found, and weagree for the reasons set forth by him, that on or aboutNovember 19, 1977, employee Matthew Shafer wascalled into the office where Respondent's president,Galleher, and Supervisor Andrews interrogated him,advised him that they knew who was present at theunion meeting, thereby creating the impression ofsurveillance, and solicited grievances from him. Fur-ther, on several occasions after the election, Respon-dent threatened Shafer because of his union activities.We conclude that by the foregoing conduct Respon-dent violated Section 8(a)(1) of the Act.(f) The Administrative Law Judge found, and weagree for the reasons set forth by him, that, atmeetings with employees held in late December 1977and early January 1978, Respondent promised benefitsto its employees, at least impliedly so, by stating tothem that management had done things incorrectly inthe past and would correct those errors in the future.We find that by these promises of benefits Respondentviolated Section 8(a)(1) of the Act.clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.While the Administrative Law Judge failed to specifically so state, it isclear from his discussion of the status of James Delaney that he found thatDelaney is not a supervisor. We adopt this finding.284 BUCYRUS FOODLAND NORTH AND BUCYRUS FOODLAND SOUTH(g) The Administrative Law Judge found that,during the week of November 20, 1977, Respondentreduced the scheduled hours of employee McClintockfrom between 32 and 36 hours to 18, the smallestnumber of hours Respondent ever had scheduled forher. The Administrative Law Judge, while not specifi-cally stating so, appears to have found this reductionin hours to be unlawful, inasmuch as in his recom-mended remedy and Order he provided that McClin-tock be made whole for such reduction. In any event,we find that the cutback in McClintock's hours wasdiscriminatorily motivated. Thus, the first unionorganizational meeting was held in McClintock'shome on November 14, 1977, and thereafter, as foundabove, she was interrogated and informed that Re-spondent knew of the meeting in her house and wasaware of her other union activities. Further, Respon-dent has failed to advance any reason which fullyexplains the reduction,4and the only apparent one thatdoes so is her support of the Union. We find,therefore, that by reducing McClintock's scheduledhours because of her union activity Respondentviolated Section 8(a)(3) and (1) of the Act.(h) The Administrative Law Judge found thatemployee Shafer's hours were reduced after he ap-peared at the representation hearing on behalf of theUnion. Prior to the hearing, he was scheduled to work40 hours one week and 25 hours the next week withalternate weekends off. Thereafter, without explana-tion, his scheduled hours were reduced to 25 hoursone week and 10 hours the next week with alternateweekends off. Respondent points out in its exceptionsthat the number of hours actually worked by Shaferincreased; however, Respondent does not deny thatShafer's scheduled hours were in fact reduced. Onlythrough his own efforts was Shafer able to work inexcess of his reduced scheduled hours. He accom-plished this by making himself available to work inplace of other employees and by working overtime.Thus, the increased hours actually worked by Shaferwas a feat accomplished in spite of Respondent'sreduction of his scheduled hours and does not negatethe fact that Shafer's hours were reduced. Further, asfound by the Administrative Law Judge, Respondentwas aware of Shafer's key role in the union campaign.As noted above, it interrogated him about his unionactivities, threatened him with reprisal because of suchactivities, and on one occasion after it learned of hisunion adherence expressed a desire that he quit. Andwhen he complained about the change in his scheduleof hours he was told by Andrews, the south storemanager, that, if he, Andrew, had hours like Shafer,I Respondent's assertion that the week was a short week in thatThanksgiving was an offday does not constitute an adequate explanation forthe reduction, since it fails to explain the total number of McClintock'sreduced hours.he would get down on his knees and pray. In thesecircumstances, we find, as apparently did the Admin-istrative Law Judge,' that Respondent reduced thescheduled hours of Shafer because of his unionactivity, thereby violating Section 8(a)(3) and (1) ofthe Act.(i) The Administrative Law Judge found, and weagree for the reasons set forth by him, that Respon-dent granted an across-the-board wage increase to itsemployees on or about December 16, 1977, in order toinfluence them to vote against the Union. We find thatthe aforestated increase is violative of Section 8(a)(l)of the Act.3. In his recommended Order, the AdministrativeLaw Judge provided that Respondent cease and desistfrom assigning union adherents to different equipmentand refusing to provide help for them. The onlypossible basis for this provision in the recommendedOrder is McClintock's testimony that, in late Decem-ber or early January 1978, she was not allowed towork at the front register which was an easier position,but was told by Andrews she should stay on the backregister where she could be observed better bysupervision. However, on cross-examination, McClin-tock admitted that she worked the back register on aregular rotating basis, that she had no preferencebetween the front and back registers, and that she wasunable to get a bagboy to assist with carryout orderson only three occasions. In light of this affirmativetestimony, we find the record inadequate to supportthe allegations in the complaint that Respondentdiscrimatorily reassigned McClintock to a differentcash register, refused to assign her a bagboy, and,therefore, rendered her duties more onerous anddisagreeable. Accordingly, these allegations are herebydismissed.4. The Administrative Law Judge found, and weagree, that the unfair labor practices committed byRespondent had "the tendency to undermine majoritystrength and impede the election processes." N.L.R.B.v. Gissel Packing Co., Inc., 395 U.S. 575, 614 (1979).The Union's organizational campaign began in No-vember 1977. Within a week after this meeting,Respondent's president, Gene Galleher, had interro-gated every individual who attended the meeting withonly one exception. All of Respondent's supervisorsfrequently and repeatedly interrogated employeesregarding their union sympathies; threatened employ-ees with discharge and disparate treatment; promisedthat working conditions would improve; created theimpression of surveillance by telling employees thenames of those present at union meetings; solicited' As in the case of McClintock, the Administrative Law Judge did notspecifically state such as a finding, but did provide in his recommendedremedy and Order that Shafer be made whole for the unlawful reduction in hisscheduled hours.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievances by inviting employees to come to manage-ment if they had any problems; and made statementsconcerning the futility of union organization by tellingemployees that the Union could not help them andcould not get better wages for them. Respondent'semployees were subjected to these unfair labor prac-tices by Respondent's supervisors both individuallyand collectively. By December 14, 1977, 26 of the 49unit employees signed authorization cards.' Thereaf-ter, Respondent granted an unlawful across-the-boardwage increase.It is, therefore, apparent that Respondent reactedswifty to the union organizing activity by embarkingupon a course of unlawful conduct designed andcalculated to erode union support. In addition to thenumerous interrogations, threats, promises of benefits,and other unfair labor practices, including the reduc-tion in the scheduled hours of McClintock and Shafer,Respondent granted an unlawful wage increase to allunit employees. This wage increase clearly demon-strated to the employees that they did not need aUnion to receive such a benefit. Thus, the employeescould reasonably believe that they had achieved alarge measure of what they were seeking throughunion representation. Tower Enterprises, Inc., d/b/aTower Records, 182 NLRB 382, 387 (1970). Further,it is unlikely that the employees missed the inferencethat "the source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged." N.L.R.B. v.Exchange Parts Co., 375 U.S. 405, 409 (1964). Thus,in agreement with the Administrative Law Judge, wefind that Respondent's unfair labor practices areserious and pervasive in their impact-the unlawfulwage increase in particular having touched all unitemployees. Such conduct can reasonably be expectedto have a lingering effect on employees. C & GElectric, Inc., 180 NLRB 427 (1969); National Care &Convalescent Industries, Inc. d/b/a Elmwood NursingHome, 238 NLRB 346 (1978). Therefore, we find, asdid the Administrative Law Judge, that a bargainingorder, rather than another election,' would bestprotect employee sentiment as indicated by the autho-rization cards.We note that, while Respondent's unfair laborpractices began shortly after the union campaignbegan, the Union did not achieve majority status untilDecember 14. We shall therefore require that Respon-·The Union informed Respondent in a letter dated November 22, 1977,that it represented a majority of Respondent's employees and requestedRespondent to recognize it as the exclusive collective-bargaining representa-tive of the unit employees for the purposes of collective bargaining. The lettersuggested a meeting with Respondent on November 28. 1977, at which timethe Union stated it would be prepared to prove its majority status via a cardcheck. The letter ended with the statement that the Union was prepared tomeet with Respondent in the near future. On November 22. 1977, the Unionfiled a representation petition which noted that a request for recognition hadbeen made and that no reply was received. The record reveals thatdent bargain with the Union as of December 14, thedate on which the Union attained majority status andon which Respondent's unlawful course of conductcontinued.5. Respondent, as noted above, granted an across-the-board wage increase on December 16. Since wefind that Respondent was obligated to bargain as ofDecember 14, we conclude that the granting of theincrease without bargaining violated Section 8(a)(5) aswell as Section 8(a)(1) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Frederick's Foodland, Inc., d/b/a Bucyrus FoodlandNorth and Bucyrus Foodland South, Bucyrus, Ohio,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their andother employees' union activities, membership, senti-ments, and reasons for supporting the Union.(b) Promising economic and other benefits toemployees to persuade them not to support a union.(c) Soliciting employees to withdraw their unionauthorization cards.(d) Telling employees that their union activitywould be futile.(e) Creating the impression of surveillance ofemployees' union activities.(f) Telling employees union activity interfered withmanagerial prerogatives.(g) Threatening employees with discharges andother reprisals for supporting or selecting a union.(h) Polling employees regarding their preference ina Board-conducted election and disclosing the results.(i) Soliciting employees to quit their jobs because ofunion activity.(j) Threatening employees with disparate treatmentbecause of union activity.(k) Granting across-the-board wage increases inorder to influence employees to vote against theUnion. However, nothing herein requires Respondentto rescind wage increases previously instituted.(1) Reducing the number of scheduled workinghours per week for union adherents.subsequently, by December 14, 1977, 26 of the 49 unit employees signedauthorization cards, thus establishing the Union's majority status. Althoughthe Union's formal demand for recognition predated the attainment of itsmajority status, we find the demand was continuing in nature and that theUnion was still seeking recognition and bargaining on December 14.' Respondent's unlawful conduct was clearly objectionable and warrantssetting aside the election. In setting aside the election, however, we rely ononly unlawful conduct which occurred during the period between the filing ofthe petition and the date ofthe election.Tylor Bros., Inc.. 230 NLRB 861 (1977).286 BUCYRUS FOODLAND NORTH AND BUCYRUS FOODLAND SOUTH(m) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with the Union as theexclusive bargaining representative of its employees inthe following unit:All full-time and regular part-time employees ofthe Employer, including department heads, at itsfacilities located at 133 North Sandusky Streetand 713 South Sandusky Street, Bucyrus, Ohio,but excluding the owner and store manager, alloffice clerical employees, and all professionalemployees, guards and supervisors, as defined inthe Act.(n) Granting wage increases without bargainingwith the Union.(o) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization; to form, join, or assist labororganizations; to bargain collectively through repre-sentatives of their own choosing; and to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain fromany or all such activites.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Recognize and, upon request, bargain collective-ly with the aforesaid Union as the exclusive represen-tative of all the employees in the above-described unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such understandingin a signed agreement; provided, however, that noth-ing herein shall be construed to require Respondent tovary or abandon the wage rate or benefit changesmade, or to prejudice the assertion by its employees ofany rights they may have emitting therefrom.(b) Make whole Jane McClintock and MatthewShafer for any loss of earnings by reason of Respon-dent's unlawful reduction of their scheduled workhours, in the manner set forth in "The Remedy"portion of the Administrative Law Judge's Decision.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(d) Post at its places of business in Bucyrus, Ohio(both stores), copies of the attached notice marked"Appendix B."9 Copies of said notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDEREDI) that the allegations ofunlawful conduct not specifically found to be violativeherein be, and they hereby are, dismissed.IT IS FURTHER ORDERED that the election held onJanuary 5, 1978, be, and it hereby is, set aside, andthat the petition in Case 9-RC-1 169, be, and it herebyis, dismissed.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concern-ing their and other employees' union activities,membership, sentiments, or reasons for support-ing the Union.WE Witl.l NOT threaten employees with dis-charges or other reprisals for supporting orselecting a union.WE WIll.1. NOT promise economic and otherbenefits to employees to persuade them not tosupport a union.WE WILl. NOT solicit employees to withdrawtheir union authorization cards.WE WILt. NOT tell or inform employees thattheir union activities are futile.WE WILl. NOT create the impression of surveil-lance of employees' union activities.WE WILL NOT tell employees that unionactivities interfere with management.WE WILL NOT illegally poll employees regard-ing their preference in a Board-conducted elec-tion and disclose the results.WE WILL NOT solicit employees to quit theirjobs because of union activity.WE WILL NOT threaten disparate treatmentamong employees because of union activity.WE WILt. NOT grant across-the-board wageincreases in order to influence employees to voteagainst the Union. However, nothing in this orderrequires us to discontinue the new rates of paypreviously given to you.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT reduce the scheduled workinghours of union adherents.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with theUnion as the exclusive bargaining representativeof the employees in the following appropriateunit:All full-time and regular part-time employeesemployed by us, including department heads,at our facilities located at 133 North Sanduskystreet and 713 South Sandusky street, Bucyrus,Ohio, but excluding the owner and storemanager, all office clerical employees, and allprofessional employees, guards, and supervi-sors, as defined in the Act.WE WILL NOT grant wage increases withoutbargaining with the Union.WE WILL NOT discourage membership in theUnion, or any other labor organization, bydiscriminating against employees in regard totheir hire and tenure of employment or any termsand conditions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them by Section 7 of theNational Labor Relations, as amended.WE WILL recognize and bargain collectively,upon request, with the Union as the exclusiverepresentative of all the employees in the bargain-ing unit described above with respect to rates ofpay, wages, hours of employment, and otherterms and conditions of employment, and, if anagreement is reached, embody it in a signedcontract; provided, however, that nothing hereinshall be construed to require us to vary orabandon the wage rate or benefit changes made,or to prejudice the assertion by employees of anyrights they may have emitting therefrom.WE WILL make whole Jane McClintock andMatthew Shafer for earnings lost as a result of thereduction in their scheduled hours, with interestthereon.FREDERICK'S FOODLAND, INC. D/B/ABUCYRUS FOODLAND NORTH ANDBUCYRUS FOODLAND SOUTHDECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Judge: Based oncharges and amended charges filed on January 12 andFebruary 17, 1978, by Retail Clerks Union, Local 31 a/wRetail Clerks International Association, AFL-CIO, hereincalled the Union or the Charging Party, a complaint wasissued on February 24, 1978, against Frederick's Foodland,Inc., herein called Respondent or the Company, allegingviolations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended. Respondent filed ananswer to the complaint denying it had engaged in thealleged matter. Both Respondent and the General Counselfiled briefs. The transcript is amended in accordance withthe motion from the General Counsel dated October 26,1978.Upon the record in the case, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is an Ohio corporation which owns andoperates two retail grocery stores, herein called the northand south store, in BucyrLs, Ohio. Annually, in the courseand conduct of its business operations, Respondent receivesgross revenues in excess of $50,000 directly from pointslocated outside the State of Ohio.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESIt is alleged in the complaint that on or about December14, 1977, a majority of the employees in the unit describedbelow selected the Union as their bargaining agent.' It isfurther alleged that since November 23, 1977, the Unionrequested Respondent to bargain, and that since November17, 1977, Respondent has interfered with, restrained, andcoerced its employees by various and numerous illegalthreats and interrogations, making promises of benefits,soliciting an employee to request his card back, stating thatsupport for the Union would be futile, creating the impres-sion of surveillance, advising an employee that managementequated union activities to interference with managerialperogatives, refusing to permit an employee to work in anarea where a union adherent was present, advising employ-ees that they were not permitted to discuss the Union in thenorth store, polling employees and announcing the results asThe following employees of Respondent constitute an appropriate unit forthe purposes of collective bargaining within the meaning of the Act.All full-time and regular part-time employees of the Employer, includingdepartment heads, at its facilities located at 133 North Sandusky Streetand 713 South Sandusky Street, Bucyrus, Ohio, but excluding the ownerand store manager, all office clerical employees, and all professionalemployees, guards, and supervisors, as defined in the Act.288 BUCYRUS FOODLAND NORTH AND BUCYRUS FOODLAND SOUTHto their union desires, soliciting an employee to quit his job,granting wage increases to five employees and an across-the-board increase, reducing the hours of Matthew Shafer andmaking his schedule so as to isolate Shafer from otheremployees, and reassigning Jane McClintock to a differentcash register with no assistance and also reducing her hours.It is further alleged that commencing on or about November17, 1977, and at all times thereafter, Respondent, by the actsdescribed above, dissipated the Union's majority and createdan atmosphere in which a fair and free election could nottake place.As indicated previously herein, Respondent operates tworetail food stores in Bucyrus, Ohio. These stores are about 1mile apart. The president and principal stockholder of theCompany is Gene Galleher, who is active in the day-to-dayrunning of the stores.' In March 1977, the retail storelocated at 713 South Sandusky Avenue (the south store) wasdestroyed by fire. From that time until the middle of March1978, the only store in operation was the remaining onelocated at 133 North Sandusky (the north store). The southstore was later rebuilt at the same location and opened forbusiness on or about March 15, 1978.It appears that for approximately 3 weeks after the fire, allof the south store employees, with the exception of the sixkitchen workers, were absorbed into the north store workforce. Respondent points out that a store meeting was thenheld and employees were advised that layoffs would benecessary, but that every effort would be made to recall alllaid off personnel. During the subsequent 3-week periodapproximately 25 or more employees were laid off byseniority, with the understanding that they would be recalledwhen openings occurred and that every effort would bemade to get them back to work.The Union started its organizational campaign duringNovember 1977, and the first union meeting with employeeswas held on November 14, 1977. The Union sent a letterdemanding recognition dated November 22, 1977. OnNovember 23, 1977, a representative petition was filed inCase 8-RC- 1169, and on December 13, 1977, a representa-tive hearing was held. On January 5, 1978, a Board electionwas conducted. The Union lost the election and thereuponfiled numerous objections and charges against Respondent,and these charges and objections are the subject andallegations contained in the consolidated cases and com-plaint here being considered.The General Counsel contends that there were 49 employ-ees in the appropriate unit on December 14, 1977-which isthe critical date. In essence, the General Counsel and theUnion take the position that the list of unit employees wasagreed upon between the parties on December 13, 1977-thedate of the representation hearing and the Stipulation forCertification upon Consent Election.The Company maintains and argues that at the represen-tation hearing it took the position that all employees onlayoff should be allowed to vote inasmuch as the new southstore was almost constructed, and it was anticipated that alllaid off employees would be recalled within 2 months.However, at the urging of the Regional Director the parties' The following individuals occupy supervisory positions with Respondent:Gene Galleher-owner; Larry Blubaugh-store manager, north store: andChet Andrews-store manager, south store. The status of Bill Wilburn is inissue, and will be discussed later herein.agreed upon a list of five laid off employees whom bothparties agreed should vote in the forthcoming election.Respondent further maintains that there was no agreementwith respect to all other employees, and also contends that itwas agreed that, rather than limiting the unit of theemployees at the single store, both the north and the southstore employees would be included in the unit. It is nowRespondent's contention that the number of employees whoshould be counted for the purpose of determining majoritystatus should include the following:1. All employees actively working on December 14,1977.2. All employees on temporary layoff status and leaveof absence on December 14, 1977.3. All employees who were hired prior to December14, 1977, in anticipation of the opening of the southstore.4. All employees on active military service and leaveof absence on December 14, 1977.It is also pointed out by Respondent that the total of thesecategories approximates 80 employees. Furthermore, Re-spondent contends that Bill Judy is an eligible employeeinasmuch as he is a regular part-time employee of longservice, and that Bill Wilburn is not a supervisor as definedby Section 2(11) of the Act.Turning first to the status of Judy and Wilburn. TheGeneral Counsel contends that Bill Judy was not employedby Respondent at the time the election agreement wasexecuted on December 13, 1977, or at the time of theelection, and in the alternative that, even if Judy wasemployed, he enjoyed a special status which precluded himfrom sharing a community of interest with unit employees.The parties stipulated that from the time of the fire in thesouth store to the time of the election Judy worked only thefollowing hours: Pay period ending 3-13-77-24 hours; payperiod ending 3-20-77-3 hours; pay period ending 4-10-77-7 hours; pay period ending 4-17-77-6.8 hours; payperiod ending 5-1-77-6.9 hours; and from that time untilthe time of the election in January 1978 Judy did not work.The General Counsel points out that these hours establish aprima facie case that Judy was not on the payroll onDecember 13, 1977, when the election agreement wasexecuted, as aforestated, on the critical date herein, Decem-ber 14, 1977, or on the day of the election, January 5, 1978.It is further pointed out by the General Counsel thatRespondent did not include Judy on the supplementalagreement as a laid-off employee.] Moreover, even if Judywas on the payroll on layoff status, counsel for the GeneralCounsel contends that he enjoyed a special status because ofhis ownership and knowledge of the "million dollar formu-la" in the making of bratwurst, that this formula isextremely valuable, that only Judy knows it, and thatRespondent has an exclusive agreement with Judy providingthat Judy cannot work for anybody else or sell his formulathrough other outlets.' I am in agreement with the GeneralCounsel, that considering Judy's special and unusual status,'See G.C. Exh. 5.'See Reap. Exh. 7.289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe should not be included in the unit as he lacks acommunity of interest with the other unit employees.The General Counsel contends that Bill Wilburn is asupervisor, and thus not includable in the unit.' The creditedevidence in the record reveals that Wilburn was the assistantmanager at the south store prior to the fire. At the southstore his duties included assuming full control of the storeduring the regularly scheduled absences of Store ManagerAndrews. At such times employees could request permissionfrom Wilburn to leave early, and Wilburn could and didsend employees home when business was slow and when toomany employees were on hand. Wilburn, like other supervi-sors, also adhered to a higher standard of dress, and hisduties did not change when he was transferred to the northstore subsequent to the fire. Thus, there were occasionswhen Wilburn was in complete charge of the store duringthe regularly scheduled absences of the other supervisors. Aspointed out, this obviously occurred less frequently in thenorth store because the regular rotation was now amongthree supervisory personnel. Even Respondent's president,Gene Galleher, admitted that Wilburn was alone in the storeat nights on a regular basis. It is also noted that Wilburn waspresent with other supervisors during the interrogation ofemployees. Based on the above, I find that Wilburn was andis a supervisor and should not be included in the unit, but asa supervisor his acts and statements are attributed toRespondent.At the time of the representation hearing on December 13,1977, Respondent wanted to add numerous names to thevoting eligibility list, but it was agreed that only five peoplehad a reasonable expectancy of recall, and as a result thesefive names were included in the unit and put on asupplemental list. As this record reveals, the Company hadtransferred into the north store some of the employees whohad worked in the burned-out store, and these people wereincluded on the eligibility list along with the five employeeswho had a good expectation of recall. The parties also agreedthat it would be a two-store unit as some of the employeesworking at the north store would move over to the newsouth store when it was reestablished.It would appear from this record that most of thearguments and contentions relative to the unit made byRespondent in the instant case were raised and disposed ofon December 13.Attached hereto as Appendix A, as documented by theGeneral Counsel, is an alphabetical listing of all personswhose name appears either on the appropriate payrollrecords, the supplemental agreement, or the Excelsior list.'[Appendix A omitted from publication.] As pointed out, thevarious columns on Appendix A indicate on which of thoselist the names appear, and also indicate which of the namedpersons signed cards and the dates on which the cards wassigned. In the last column various comments applicable to' Respondent contends that Wilburn was the head stock clerk at the southstore before the fire, and acted in the same category when he was transferredto the north store after the fire. Respondent argues that after the fire Wilburnspent all of his time performing unit work, and that, on the rare occasionwhen Wilburn might have been alone in the store, he received daily andspecific instructions from management and if a unique problem arose hecalled either Galleher, Andrews, or Blubaugh. Moreover, Wilburn had noauthority to hire, schedule, promote, transfer, discipline, or dischargeemployees, to adjust employee grievances, or to allow employees to leave earlyor schedule overtime.different names are set forth. Appendix A contains a total of53 names. Of those, two are admitted supervisors-specifi-cally Andrews and Blubaugh. This leaves a total of 51 namesas potential eligible employees. Of that 51, Bill Judy has aspecial status, and Bill Wilburn is a supervisor, as detailedpreviously herein, so neither one is to be included in the unit.Based on the above, there were 49 eligible employees in theunit on December 14, 1977. Those 49 people includeeveryone on the Excelsior list with the exception of Wilburnand Judy, including Henak and Pace, whose names werecrossed off the Excelsior list because they had quit before theelection. On December 14, 1977, the Union had signedauthorization cards from 26 of those employees, thusestablishing the Union's majority status. Furthermore, afterDecember 14, 1977, the Union secured four additionalauthorization cards, thus securing its majority status.'Before proceeding to consider this record as to the specific8(a)(l) allegations and testimony relative thereto, there isanother threshold question bearing on the status of JamesDelaney and Edwin Ricker.The General Counsel maintains that Delaney was anemployee of Respondent so as to render the interrogation ofhim a violation of the Act. On the other hand, Respondentmaintains that Delaney is clearly a supervisor as reflected byDelaney's own testimony. Respondent points out that, whentestifying as a witness for the General Counsel, Delaneyreferred to himself as the "supervisor" of the kitchen at thesouth store prior to the fire. Management argues thatDelaney instructed and gave orders and assignments tokitchen employees, and that, if employees did not under-stand or accept assignments, they would discuss and resolvetheir complaints with him. Delaney also testified that hewould handle problems jointly with Manager Andrews, thatemployees would get his approval before leaving work early,that he would ask people to stay overtime on occasions.Andrews testified that when Delaney worked in the southstore he made schedules, gave instructions to the girlsworking in the kitchen, and had authority to recommenddiscipline.Actual existence of true supervisory power is to bedistinguished from abstract, theoretical, or rule-book au-thority. It is well-settled that a rank-and-file employeecannot be transformed into a supervisor merely by investinghim or her with a "title and theoretical power to performone or more of the enumerated functions." N.L.R.B. v.Southern Bleachery d Print Works, 257 F.2d 235, 239 (4thCir. 1958), cert. denied 359 U.S. 911 (1959). What isrelevant is the actual authority possessed and not theconclusory assertions of company officials. And while theenumerated powers listed in Section 2(11) of the Act are tobe read in the disjunctive, that section also "states therequirement of independence of judgment in the conjunctivewith what goes before." Poultry Enterprises, Inc. v.' (Excelsior Underwear Inc.. 156 NLRB 1236(1966).]1 See G.C. Exhs. 5, 6, 7,8, and 10-payroll records, the supplemental agreement, and the Excelsiorlist, respectively.' See G.C. Exhs. 2(a)-2(ee). Even assuming, arguendo, that Judy andWilburn are a part of the unit in that their names were included in the list forthe election, the Union still attained a majority as it had cards signed by 26 ofthe 51 employees.290 BUCYRUS FOODLAND NORTH AND BUCYRUS FOODLAND SOUTHN.L.R.B.. 216 F.2d 798, 802 (5th Cir. 1954). Thus, theindividual must consistently display true independent judg-ment in performing one of the functions of Section 2(11) ofthe Act. The exercise of some supervisory tasks in a merely"routine," "clerical," "perfunctory," or "sporadic" mannerdoes not elevate a rank-and-file employee into the superviso-ry ranks. N.L.R.B. v. Security Guard Service, Inc., 384 F.2d143, 146-149 (5th Cir. 1967). Nor will the existence ofindependent judgment alone suffice, for "the decisive ques-tion is whether [the individual involved has] been found topossess authority to use [his] independent judgment withrespect to the exercise by [his] of some one or more of thespecific authorities listed in Section 2(11) of the Act asamended." N.LR.B. v. Brown & Sharp Mfg. Co., 169 F.2d331, 334 (Ist Cir. 1948). In short; "[sjome kinship tomanagement, some empathetic relationship between employ-er and employee, must exist before the latter becomes asupervisor for the former." N.L.R.B. v. Security GuardService, Inc., supra at 149.As indicated, the evidence in this record reveals thatDelaney was a kitchen employee at the south store whoseduties included preparing food, baking, and making salad.While Delaney testified that he was "more like the supervi-sor of the kitchen," it is clear from his description of hisduties that he did not enjoy supervisory status as defined inSection 2(11) of the Act. While Delaney also testified that hegave instructions to people in the kitchen concerning thepreparation of food, I am in agreement that this is not thekind of instruction which evidences supervisory status.Rather, as pointed out, this is more the relationship betweenan experienced employee who had spent many years prepar-ing foods and less experienced employees. In fact, Delaney'stestimony belies the supervisory nature of his job inasmuchas he testified that the employees did not follow his orderson occasions. With regard to overtime, Delaney could onlyrequest 5 or 10 minutes of overtime. Moreover, employeeswould have to report being off to Andrews, and if employeesreported being off to him, he would then have to so adviseAndrews. Delaney had no role in evaluating employees ordetermining their raises. Furthermore, it is evident from thetestimony of Andrews that he did not consider Delaney to bea supervisor. The General Counsel points out that it isinconceivable that Andrews would deny having discussed animportant issue like the union campaign with a fellowsupervisor. Moreover, argues the General Counsel, An-drews' contention that Delaney was a supervisor, coupledwith his denial that he discussed the Union's activity withDelaney, reflects on Andrews' credibility and demonstratesthe lengths to which Respondent's witnesses are prepared togive less than candid testimony.In the final analysis, this record reflects that, whateverassistance or direction Delaney may have given to the otheremployees, it was of a routine nature and did not require the' The facts found herein are based on the record as a whole and upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N.LR.B. v. Walton Manufacturing Company d Loganville PantsCo. 369 U.S. 404 (1962). As to those witnesses testifying in contradiction ofthe findings herein, their testimony has been discredited, either as having beenin conflict with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief. All testimony has been reviewed andweighed in the light of the entire record. On occasions. as this record clearlyuse of any meaningful independent judgment. Moreover,even if on a few occasions he did participate in some activityinvolving a degree of supervisory authority, the Board hadheld that isolated or sporadic exercise of such authority isinsufficient to establish an individual as being a supervisor.Directors Guild of America, Inc. (Association of MotionPicture & Television Producers, Inc.), 198 NLRB 707 (1972).Edwin Ricker is a labor management consultant who washired by Respondent to do consulting work with regard tothe instant union campaign. He admits that when he spoketo employees during the campaign he spoke on behalf ofRespondent. Based on the above it is clear that Ricker wasan agent of Respondent acting on its behalf, and thereforeRespondent is liable for any violations committed by Ricker.Employee James Delaney credibly testified that StoreManager Andrews visited his home sometime in November1977, and asked him whether he had heard anything aboutthe union activity at the store. This interrogation of anemployee is violative of Section 8(a)(1) of the Act, and I sofind.'Shortly after employee Timothy Deppen had signed aunion authorization card in mid-November, he was interro-gated by Manager Andrews who asked him if he had signedan authorization card. Assistant Manager Bill Wilburn alsointerrogated Deppen concerning whether he had signed acard and whether he had gotten the card from MatthewShafer. Andrews then impliedly promised Deppen an eco-nomic benefit by stating to Deppen that he, Andrews, hadnot forgotten about the raises that they would get. A fewdays later, Deppen was subjected to further interrogation byRespondent's president, Galleher, who also asked Deppenwhether he had signed a card. Galleher then inquired intothe reasons why he had signed his card and what Deppenexpected to get from the Union. On this occasion, Deppenwas also subjected to additional interrogation by StoreManager Larry Blubaugh. Blubaugh interrogated him con-cerning why the organizational campaign had started andwhat Deppen expected to get out of it. When advised thatDeppen wanted better wages, Blubaugh then communicatedthe futility of the organizational activity by stating that theUnion could not get him better wages. Furthermore, on thisoccasion, Blubaugh interrogated Deppen concerning wheth-er he had signed a card and whether Shafer had given him acard, and then inquired into whether other people hadsigned cards. Manager Blubaugh then asked what theirproblems were. Andrews, who was present during thisinterrogation, then invited the witness to discuss his prob-lems directly with management. As pointed out, Respon-dent's intention is clear when one contrasts the foregoinginvitation to cooperate with management with the threatmade by Andrews on the above occasion that if the Unionwas successful and Deppen was late for work once or twicehe would be fired. All of these interrogations, threats, andreveals, Gene Galleher was an evasive witness who attempted to hide behind aveil of claimed failure of memory and lack of understanding. As pointed out,Galleher's testimony should be viewed in the light of his position withRespondent. Galleher is the owner of a small business, and, with his day-to-day supervision of the business, is in a position to know all of the goinp-on inhis stores. In regard to the testimony of Managers Larry Blubaugh and ChetAndrews, their testimony generally consisted of complete denials of wrongdoing but without any explanation or elaboration of the incidents or eventswhich were attributed to them. These kinds of denials, without furtherexplanation, are not worthy of credit,291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicitations concerning union activity and the motivationfor the union activity are clearly violative of the Act.9Shortly after employee Jeffrey Watts signed his authoriza-tion card on November 16, 1977, he was called into thebackroom by Manager Larry Blubaugh. A full array ofsupervisory personnel, including Blubaugh, Galleher, An-drews, and Wilburn, was present. The supervisors, mainlyGalleher, then proceeded to interrogate Watts as to whetherhe had signed a union card, why he signed a union card,what the card meant to him, and also told him that he couldask to get his card back. Moreover, when Watts told thesupervisors that he felt he was not being treated fairly andthat the Union could help, management then also clearlycommunicated the futility of the organizational activity byadvising Watts that the Union could not really help him.These interrogations and statements of futility in helping theUnion are, of course, clearly violative of the Act.Jane McClintock is a longtime employee of Respondentwho works as a cashier. The original organizational meetingwas held at her house on or about November 14, 1977, andthat same week McClintock was subjected to interrogations.She was called into the office on or about November 19,1977, and Galleher solicited grievances from her by askingwhat her "trouble was." McClintock was asked by Galleherif she had signed a union card, and was solicited or asked ifshe would withdraw her union card. Respondent thencreated the impression of engaging in surveillance of unionactivities by telling McClintock that they-Galleher andAndrews-knew of the meeting at her house, that therewould be another meeting there the following Monday, thatthey knew that she and another employee had gone to thehospital to visit an employee and to discuss the Union, andthat she was passing out cards. Galleher also stated that hehad kept unions out before and would keep this Union outeven though it might cost him $2,000 to do so.Jane McClintock also credibly testified that, during thevery hours of the election on January 5, 1978,'° she observedand overheard Galleher interrogate employee Beulah Stumpas to whether she had voted and whether she had voted the"right way," and he also asked employee Dave Beal if Bealwas "with them." As pointed out, Galleher also furthercoerced employees by announcing to a job applicant,overheard by McClintock on the abo-'e date, that she shouldcome back in a couple of weeks because there would "be afew here that will be leaving." I am in agreement that thiswas an implied threat that Respondent would rid itself of theunion adherents after the election was over. Moreover, theextent to which Respondent inquired of its employeesconcerning the manner in which the employees would vote isfurther disclosed by a remark made by Andrews to Galleher,again overheard by McClintock on January 5, that he knewthe Company had 26 votes. As indicated, this shows, alongwith the foregoing specific evidence of inquiries to employ-' The General Counsel points out and argues that the above interrogationsof Deppen with their particular emphasis on finding out who was passingcards, coupled with Galleher's statements to Deppen that he, Galleher, didnot want Deppen working with that "son-of-a-bitch" Shafer, demonstrate thatRespondent was interested in pinpointing the person responsible for theorganizational campaign, and was prepared to take action against that person,and that such circumstances lend support to the matter subsequentlydiscussed herein that Respondent's treatment of Shafer was discriminatorilymotivated.ees, that management must have conducted a poll of itsemployees concerning how they were going to vote, and thenrevealed the results of their poll under circumstances whereit was possible for McClintock to overhear the results."Matthew Shafer was an employee of Respondent, and wasalso active in soliciting cards for the Union. On or aboutNovember 19, 1977, Shafer was called into the office whereAndrews and Galleher proceeded to interrogate him. Shaferwas told by Galleher that Respondent knew who waspresent at the union meeting, naming several includingShafer, and also told Shafer that he had talked to everybodyinvolved except one employee. By such statements Respon-dent clearly created the impression of surveillance. Respon-dent also solicited grievances from Shafer by asking him if hehad any problems, and then advising him that if he did haveproblems he should go to management. Galleher alsothreatened Shafer by telling him that he did not want a"punk kid" telling him how to run the store, and againRespondent interfered with Shafer's union activities byasking him if he was going to "keep pushing" the Union.Immediately following the election on January 5, 1978,Galleher told Shafer several times to save his "self-respect"and quit, but, when Shafer refused to quit, Galleher furtherpursued the conversation by asking Manager Larry Blu-baugh whether he thought that he could treat Shafer in a fairmanner and not be prejudiced against him. Blubaughresponded in the negative and then threatened Shafer withdisparate treatment by telling him that, if he was caughtsitting or laughing in the back room, "you're dead." On thisoccasion Shafer inquired about a remark he had heardwherein Galleher had supposedly stated that he, Shafer,should be "castrated," and asked if the remark was true.Galleher replied, "yeah, maybe you should sing tenor forawhile." Shafer was further told by Galleher that, since thecampaign was over with, Respondent would expect Shafer'sproduction to pick up, and Galleher's further comment toShafer to "keep your tailgate up" was also a coercive threat.It is alleged that, during the first 2 weeks in December1977, Galleher and Respondent's labor consultant, EdwinRicker, threatened economic reprisals, and also that Rickerpromised economic and other benefits if employees refrainedfrom union activities.It appears that the Company had two meetings with itsemployees during the period material herein-in late De-cember 1977 and early January 1978. Employees Deppen,Watts, McClintock, and Shafer gave testimony as to whattranspired at these meetings with management. Most ofthem were in agreement that Ricker had told them at thefirst meeting that Gene Gelleher had done some "thingswrong," but in the future would try to correct such matters,and "that things would get better." McClintock testifiedthat, when Galleher spoke to them at these employeemeetings, he informed them that management was preoccu-' The Board election took place from 4 to 6 p.m. on January 5, 1978, in thebackroom at the north store." When McClintock overheard the above remarks as to the Company'shaving 26 votes, she was at her cash register, and at the time in question slid awall door open between partitions when Andrews and Galleher went by herstation. The door leads to the produce room and to the store office. Shetestified that Andrews and Galleher were standing right on the other side ofthe door or wall when she heard the results of their poll292 BUCYRUS FOODLAND NORTH AND BUCYRUS FOODLAND SOUTHpied with rebuilding the south store, and because of this theemployees had been neglected, but he would try to makeworking conditions better for them. As pointed out, there isample evidence in this record to the effect that Galleher andEdwin Ricker told employees at one or both of the employeemeetings that management had done things incorrectly inthe past and would correct those errors in the future. WhileRespondent denied having made such statements, it iscontradicted in some respects by its own campaign litera-ture. General Counsel's Exhibit 12, a letter from Galleher tothe employees dated in December, states, "I can see manythings that need to be changed and improved and, until thisunion question is resolved, nothing can be done or said."This, coupled with the admission by Ricker that there was acarryover of the same theme from these employee meetingsto the written communications, corroborates the testimonyof the General Counsel's witnesses. As further indicated,additional corroboration is also provided by General Coun-sel's Exhibit 11, dated January 10, 1978, in which Galleherstates to his employees, "As we have indicated at ourmeetings we have some homework to do and we are positivethat our future actions will provide a good feeling to youthat your choice on election day was the right one." Thismust be considered as an admission that Respondent hadpromised, or at least implied, benefits for the better, duringthe employee meetings in question here.'It is alleged that, during the week of November 20, 1977,Respondent discriminatorily reduced the hours of JaneMcClintock, reassigned her to a different cash register, andrefused to assign her a clerk or "bagboy," and, therefore, inall, Respondent rendered her duties more onerous anddisagreeable.From the record, it is obvious that Respondent knew thatMcClintock was a leader in the union campaign, and this isevidenced by Respondent's interrogation of McClintock,supra. There is reliable testimony in this record by McClin-tock that, shortly after the commencement of the unioncampaign and during the busy Thanksgiving shopping weekin November 1977, her work or time was cut to only 18hours. This cut resulted in the smallest number of hours in aweek that Respondent had ever scheduled for McClintock."Furthermore, in late December 1977 or early January 1978,McClintock was not allowed to work at the front registerwhich was an easier position, but was told by Andrews sheshould stay on the back register where she could be observedbetter by supervision. It appears that the back register wasmore onerous because of the location of the parking lot,which meant that the large orders were checked out at theback. McClintock further stated that during this periodthere were also occasions on which she had large orders, butwas not provided with someone to sack or bag such orders.She testified that prior to the union campaign, a bagboy orclerk had always been provided.It is alleged that since December 1977, and continuingthereafter, Respondent also cut the hours of Shafer and,further, scheduled his employment in such a manner as toisolate him from other employees. As pointed out, Respon-dent's interrogation of employees with questions concerning" See Raley's Inc.. 236 NLRB 971(1978)." McClintock testified that in recent months she has averaged about 32hours a week, but her hours would sometimes alternate between 32 hours onewhether or not Shafer had handed out cards amply displaysthat Respondent was aware of Shafer's key role in thecampaign. Furthermore, Respondent's specific remarks con-cerning Shafer's being a "young punk" and a "son-of-a-bitch," supra. displays considerable animus against him.Shafer, along with McClintock, attended the representationhearing on December 13, 1977, and both also solicited thesigning of numerous authorization cards.Shafer testified that prior to the organizational campaignhis hours at the store during the summer of 1977 wouldalternate between 40 hours one week and 25 hours the nextwith little variance even when he started college in Septem-ber. He stated that after December 13, 1977 his hours werereduced in that one week he worked only 10 hour and then25 hours the following week. After Shafer complained toManager Blubaugh about his cut in hours, he was then putback to working on Fridays, but this arrangement was onlyfor 2 weeks, and then after Christmas his working hours onFridays were again eliminated. Shafer said that he alsocomplained to Andrews and Galleher but that nothing wasdone about it.The General Counsel arg'Jes that, during the 1977 holidayseason and just prior to the representation election, Shafer'sschedule was reduced to a fewer number of days per weekand a fewer number of hours per day, and that thediscriminatory motivation of this change is obvious bothwhen its timing is considered, i.e., in the middle of the busyholiday season, and by the response which Shafer receivedwhen inquiring as to the reason for the change. Thus,Andrews told Shafer that if he, Andrews, had hours like thathe would get down on his knees and say a prayer, and whenShafer broached the subject to Respondent's president,Galleher, he responded that they would wait until the first ofthe year to see what happened to the schedule.Shafer was a student and a part-time employee, andadmittedly could not work days while actually attendingschool. Shafer also testified that he often worked in place ofother employees and worked overtime quite often. Headmitted that he was never prevented from doing this.Manager Blubaugh, the person who prepared the schedule,testified that Shafer's hours were never cut, and, in fact, theywere increased during the holiday schedule. RespondentExhibits 8(a) and (b) show that Shafer worked the weeksending with the following dates for the following number ofhours: 12/4 /77-27.1 hours, 12/11/77-27.7 hours,12 /18 /77-47.7 hours, 12 /25 /77 -21.9 hours, and12/31/77-41.3 hours.Shafer testified that prior to mid-December he worked 25hours one week and 20 hours the next, as aforestated.However, as indicated above, his hours worked subsequentto December 13, 1977, show some curtailment in hours forthe pay period ending December 25, but more importantly,and even though he could work overtime and work for otheremployees, he admittedly still only averaged just over 20hours per week between January and April 1978-when hewas terminated. There is no reliable testimony on this recordthat his school attendance affected the part-time hours heworked before mid-December 1977 or affected the hours heweek and 36 hours the next. McClintock admitted that this Thanksgivingweek was the only week in which her hours were cut. Respondent contendsthat Thanksgiving was a "short week" because Thursday was an offday.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould have worked during the periods material hereto in1978.Shafer contended that he was somehow isolated fromanother employee, but he could only testify to a vagueincident wherein Galleher attempted to split him and RobertSherer up "because they didn't get along." There isinsufficient evidence in this record to support this specificallegation.It is alleged that, during late November or early Decem-ber 1977, Respondent granted wage increases to Eula Thiel,Mary Russell, Debbie Kalb, Nancy Jones, and Jane McClin-tock.On or about November 19, 1977, Jane McClintock had adiscussion in the store with Andrews and Galleher, andduring the discussion she was asked what her trouble was.McClintock replied that she had not received a pay raise in 2years, and Galleher then told her that he could not believethis.Galleher testified that in mid-November 1977 DebbieKalb inquired as to the pay raise she was suppose to havereceived, and in reply to her question he informed Kalb thather inquiry would be checked out. Galleher stated that hethen mentioned this matter to Manager Andrews, and he, inturn, contacted Respondent's accountant Dennis Germann.Respondent does not deny that in December 1977 itgranted pay increases ranging from 5 cents to $2.25 perhour, retroactive to March 1977, to the five employeesnamed above. However, Respondent contends that the wageincreases were actually granted in March 1977, but were notimplemented due to a computer error. The General Counselmaintains that Respondent's argument in this regard isspecious, and that, even if these five employees failed to gettheir raises in March due to a computer error, Respondentgranted the retroactive wage increases only after solicitinggrievances from McClintock, and learning that the failure tosecure a raise was one of the reasons for the union activity.Thus, argues the General Counsel, Respondent solicitedgrievances and then responded to the grievances by correct-ing them, and in so doing was motivated by a desire todiscourage the union activity of its employees.Respondent's accountant, Dennis Germann, testified thathe received an inquiry about these five employees from ChetAndrews in November 1977, and, when he checked therecords pertaining to them, he found that these fiveemployees here in question should have received a pay raisein March 1977, i.e., 2 weeks after the fire in the south store.Germann explained that the reason these employees did notreceive the pay increase in March was due to a computererror resulting from the destruction of the south store, i.e.,soon after the fire all employees were transferred to thenorth store, but all pay raises for that pay period were keyedinto the south store computer number, and the result wasthat all pay increase entries were dropped. Since none of thefive people mentioned it, the Company remained unaware ofthis mistake.In the final analysis, employees Jane McClintock andDebbie Kalb specifically brought this pay matter to theattention of management, as aforestated. Moreover, McClin-tock testified that she received her back paycheck, as" The parties stipulated as to a 35-cent minimum wage increase which waseffective on January 1, 1978.apparently the others did, along with a letter of explanationfrom Galleher in December 1977, and also stated that sheunderstood why she got retroative pay back to March 1977.When further asked if she had any doubt that her back paywas the result of a legitimate computer error, McClintockanswered, "I don't." As also pointed out, it is noteworthythat the General Counsel did not produce ally other witnessto support its allegations concerning this matter exceptMcClintock. and she concluded that it was a legitimate errorand that she and the others had the pay increase coming tothem. This allegation is hereby dismissed.It is alleged that on or about December 16, 1977,Respondent granted an across-the-board wage increasewithout notifying and/or negotiating with the Union.Beginning with work performed on December 12, 1977,Respondent granted a 35-cent-per-hour across-the-boardwage increase, and the fact that this wage increase wasinstituted without bargaining with the Union is clearinasmuch as Respondent at no time bargained with theUnion."Galleher testified that he and his two managers-An-drews and Blubaugh-made the decision to give the across-the-board wage increase shortly after the 1977 Septembercalendar quarter ended (in October), but did not announcedthis decision to the employees. Respondent's accountant,Dennis Germann, testified that his firm called te Companyand other stores they serviced to advise them that theminimum wage would be increased on January 1., 1978,because it wanted to get the changes okayed ahead of time-to bring everybody to the minimum if they were under it. Healso testified that Respondent had an excellent third calen-dar quarter. that he knew that Respondent was going to endthe year in the 50-percent tax bracket, and that he advisedGalleher in early December that anything he did insofar asequipment buying or wages would be helpful as to his taxsituation; but German testified that he did not participate inthe decision by Respondent to grant a wage increase to all ofits employees.Respondent argues that their early implementation of theminimum wage increase was for legitimate business reasons,and that the timing could not have been a factor since, hadRespondent waited until January 1, 1978, it would have beenimplemented on the very eve of the election instead ofseveral weeks previous thereto; this probably would havehad a more significant impact if, in fact, any impact at allwas made on the employees.First of all, Germann admitted that there were nocomputer or accounting-related reasons for implementingthe raises when they did. Furthermore, while the Federalminimum wage was scheduled to increase by 35 cents perhour effective January 1, 1978, this did not require Respon-dent to grant an across-the-board wage increase of 35 cents.As pointed out, it only required Respondent to raise thewages of its employees who were not making the minimumwage up to the minimum wage. Moreover, Respondent hadno past practice of granting across-the-board wage raiseswhen minimum wage increases were made, and the fact thatRespondent did not produce any documentary evidence toshow such a past practice warrants the inference that its294 BUCYRUS FOODLAND NORTH AND BUCYRUS FOODLAND SOUTHrecords would not support any contention of such pastpractice. In addition, the discriminatory nature and motiva-tion of the wage increase is clear when one considers itstiming and the alternatives. Had Respondent granted thewage increase effective only on January 1, 1978, it would nothave shown up in paychecks until the payroll on January 9or 10, and this would have meant that employees would nothave received the increase in their paychecks prior to theelection on January 5. 1978. Thus, as further indicated, it isclear why Respondent implemented the wage increase inmid-December-it was obviously to influence employees tovote against the Union.The remaining issue in this case is whether a bargainingorder is warranted under the authority of V.L.R.B. v. GisselPacking Co., Inc.. 395 U.S. 575 (1969). As set forthpreviously herein, the Union has requested recognition in anappropriate unit in which it represented a majority of theemployees.In the instant case Respondent committed unfair laborpractices which clearly had "the tendency to underminemajority strength and impede the election processes."N..L.R.B. v. Gissel Packing Co., supra. It also appears that"the possibility of erasing the effects of past practices ...isslight," and thus a bargaining order, rather than anotherelection, would best protect employee sentiment as indicatedby the authorization cards.As fully outlined earlier herein, employees were frequentlyinterrogated, threatened, promised, solicited, put undersurveillance, and subjected to numerous other illegal con-duct, as all detailed earlier herein. In accordance therewith, Iam of the opinion that the possibility of erasing the effects ofthe Company's unfair labor practices and insuring a fairelection by the use of the traditional remedy of a cease-and-desist order is slight, and that in this case the employeesentiment expressed through the authorization cards ob-tained by the Union would, on balance, be better protectedby a bargaining order, and I shall therefore recommend thatsuch an order shall issue.'In the final analysis, Respondent's unlawful conductimpeded the election process, undermined the Union, anddestroyed its majority status. This, unlawful conduct can beremedied only by an order requiring Respondent to bargainwith the Union as of December 14, 1977, the date uponwhich the Union attained its majority status.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5) of" It has been established that violations of Sec. 8(a)(l), ifr severe enough,warrant a bargaining order under Gisse( See the Board's recent decision inGreat A/ontic & Pacific Tea Compay. Inc.. 230 NLRB 766( 1977).the Act, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent has unlawfully refused tobargain collectively with the Union, I shall recommend that,upon request, it be ordered to do so concerning rates of pay,wages, hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.Having also found that Respondent discriminatorilywithheld hours of work from Jane McClintock and MatthewShafer, I shall recommend that Respondent make themwhole for any loss of earnings they may have suffered byreason of the discrimination against them by payment tothem of a sum of money equal to that which they wouldnormally have earned during the relevant periods notedherein. All backpay provided herein shall be computed on aquarterly basis in the manner described by the Board in FW. Woolworth Company. 90 NLRB 289 (1950), with interestthereon computed in the manner and amount prescribed inFlorida Steel Corporation. 231 NLRB 651 (1977).CONCLUSIONS OF LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described and detailed insection 111, above, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act.4. The unit set forth herein constitutes a unit appropriatefor the purpose of collective bargaining within the meaningof Section 9(b) of the Act.5. On or about December 14, 1977, and at all materialtimes thereafter, the Union represented a majority. ofemployees in the appropriate unit, and has been theexclusive representative of said employees for the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act.6. Respondent has refused to bargain with the Union inviolation of Section 8(a)(5) of the Act.7. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]295